Citation Nr: 0400941	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
pituitary microadenoma.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that, 
inter alia, granted service connection and assigned a 
noncompensable (zero percent) evaluation for pituitary 
microadenoma, effective November 1, 2001.  The veteran filed 
a notice of disagreement in May 2002.  The RO issued a 
statement of the case in December 2002.  The RO received the 
veteran's substantive appeal in February 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected pituitary 
microadenoma, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's pituitary microadenoma has been manifested 
by some expressive breast lactation that is controlled by 
prescription medication.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
pituitary microadenoma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7916 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

By way of the May 2002 rating decision and the December 2002 
Statement of the Case, the RO advised the veteran of the 
basic laws and regulations governing her claim for service 
connection, the evaluation assigned following the grant of 
service connection and the bases for the denial of a higher 
initial disability evaluation.  Hence, the Board finds that 
she has been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letters of December 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
December 2001 letters, which instructed the veteran to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  On the veteran's Application for Compensation, 
she listed service medical records as the only source of 
treatment for her pituitary microadenoma.  Her service 
medical records have been associated with the claims file, 
and, as indicated above, the RO has sought authorization to 
obtain any outstanding VA or private outpatient treatment 
records.  As noted, in a December 2001 letter, the veteran 
was instructed to identify and/or provide authorization to 
enable it to obtain any outstanding VA or private medical 
records.  The veteran responded to the RO's letter in 
February 2002 but did not identify any additional sources of 
medical treatment.  The veteran was afforded a VA examination 
in December 2001.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Background

The report of the veteran's enlistment examination does not 
reveal any complaints or findings of a breast lactation 
disorder or disability of the endocrine system.  An August 
1987 gynecological examination was negative for findings of 
lumps in the breasts or nipple discharge.  However, during a 
June 1993 routine PAP and pelvic examination, the veteran 
reported some intermittent discharge from her right nipple.  
Subsequent testing revealed elevated prolactin levels.  
Service medical records in 2001 show treatment for bilateral 
nipple discharge.  Following a May 2001 MRI examination, she 
was diagnosed with a left pituitary microadenoma with 
associated hyperprolactinemia and galactorrhea.  She was 
treated with Bromocriptine.  

A June 2001 treatment note indicated that galactorrhea was 
expressible but was not spontaneous and did not require the 
use of pads in her bra.  The examiner noted that it was 
reassuring that the microadenoma had existed for eleven years 
without material change.  She was continued on Bromocriptine.  

The veteran was afforded a VA examination in December 2001.  
She reported that her general health was good and that she 
continued to take Bromocriptine for her pituitary adenoma.  A 
history indicated that following treatment with 
Bromocriptine, her breast lactation stopped.  Examination of 
the veteran's skin and lymphatic system were normal.  The 
physical examination did not reveal any additional findings 
pertaining to her pituitary microadenoma.  She was diagnosed 
with pituitary microadenoma causing breast lactation.  She 
was on medical treatment and was asymptomatic.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected pituitary microadenoma has 
been evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 7916.  Diagnostic Code 7916 is 
concerned with hyperpituitarism (prolactin secreting 
pituitary dysfunction).  Under such diagnostic code, a 100 
percent evaluation is assigned following the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  That diagnostic code also directs 
that, six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination; and that, if there has been no 
local recurrence or metastasis, rate on residuals.  

The veteran contends that a higher initial disability rating 
for her service-connected pituitary microadenoma is 
warranted.  In her substantive appeal, she asserted that, 
after she had used up her prescribed medication, her breast 
lactation symptoms returned.  

The Board has carefully reviewed the record but finds no 
basis for assignment of a compensable evaluation for the 
service-connected disability under consideration at any point 
since the November 1, 2001 effective date of the grant of 
service connection.  In this regard, there is no evidence of 
record that shows surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures.  Thus, a 100 
percent rating under Diagnostic Code 7916 is not warranted.  
Diagnostic Code 7916 thus directs VA to rate the disability 
based upon any residuals.  

However, the evidence in this case does not establish any 
significant residuals of the veteran's pituitary 
microademona.  While the veteran has experienced some 
expressive breast lactation, there is no indication that she 
has experienced a significant amount of lactation.  Her 
service medical records revealed that such condition did not 
require the use of bra pads.  Moreover, her symptoms appear 
to be controlled with the use of medication.  At the time of 
the VA examination in December 2001, the veteran was not 
suffering from galactorrhea and was essentially asymptomatic.  
Moreover, according to the veteran's own assertions, her 
symptoms-lactation-returned only after she has used up her 
medication.  Hence, there is no basis for assignment of a 
compensable schedular evaluation under Diagnostic Code 7816.

The Board likewise finds that 38 C.F.R. § 3.32 1(b)(1) (cited 
to in the December 2002 statement of the case) provides no 
basis for assignment of a compensable rating, on an extra-
schedular basis, at any point since the effective date of the 
grant of service connection.  In the absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, and in the absence of any 
evidence warranting assignment of an initial compensable 
evaluation for service-connected pituitary microadenoma, 
there is no basis for staged rating pursuant to Fenderson, 
and the claim for a higher evaluation must denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 


ORDER

An initial compensable evaluation for service-connected 
pituitary microadenoma is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



